DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on August 8, 2022 has been entered. Accordingly Claims 1, 3, 9 and 15 have been amended. No claims have been
withdrawn from consideration. No new claims were added. Therefore, claims 1-20 remains pending in this application. It also includes remarks and arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. (US 5,422,778) and in view of White et al. (US 2013/0286515).
Regarding claims 1 and 15, Good et al. in [see Figs. 1-3] discloses a control system for regulating a system voltage in an aircraft power distribution system [see col. 1, ll. , 15-19 and col. 4, ll. 37-58] the control system comprising: first sensing equipment configured to sense a first voltage at a first node [see the left side GCU 11 in Figs. 1 and 3 attached to the IDG 9 includes a voltage level detection means 13 that monitors the output voltage of the IDG 9 as sensed at the point of regulation “POR’ at respective nodes 43a, 43b and 43c via sense lines 41am 41b and 41c. The voltage detection means 13 as discussed above corresponds to the first sensing equipment and the POR 43 corresponds to the first node.], wherein the first node comprises a load coupled to a power feeder between a generator and a power panel [see POR 43 in Fig. 1 which corresponds to the first node comprise a LOAD BUS 43 in which the respective loads are connected or coupled to the power feeder between a generator “IDG 9” and power panel “BTB 29” which a contactor connected to the TIE BUS 35 and external power 17]; and a control unit configured to: select either the first node as the point of regulation [see GCU 11 corresponding to the control unit that selects the first and second node via POR nodes 43a, 43b or 43c as the point of regulation and col. 4, ll. 37-58] or the power panel as a point of regulation; determine a target voltage at the point of regulation [see GCU 11 in Figs. 1 and 3 which includes a voltage regulator 79 which adjusts the exciter drive current to maintain a constant voltage level “target voltage” at a point of regulation, see col. 4, ll. 37-58]; and regulate the system voltage at the point of regulation based on the target voltage [see voltage regulator 79 which regulates the system voltage at a constant voltage level “target voltage” at the point of regulation “POR” 43a, 43b or 43c, see col. 4, ll. 37-58].  
Good et al. does not disclose a second sensing equipment configured to sense a second voltage at the power panel. 
However, White et al. in [Fig. 2], discloses the second sensing equipment [see either voltage sensor 276 or 280] configured to sense a second voltage at the power panel [see either the High voltage AC power panel 248 or DC power panel 250] See 0052 and 0063.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to add a second sensing equipment configured to sense a second voltage at the power panel as taught by White et al. in the aircraft distribution system as taught by in order to monitor the voltage in the power panel of the aircraft power distribution system. 
Regarding claim 2, 12 and 16, Good et al. in [see Figs. 1-3] discloses the control system of claims 1, 9 and 15, wherein regulating the system voltage at the point of regulation [see POR 43a, 43b and 43c] based on the target voltage “constant voltage level” comprises adjusting an output current “exciter driver current” or power of the generator [see IDG 9 and col. 4, ll. 36-49].  
Regarding claim 3, Good et al. in [see Figs. 1-3] discloses the control system of claim 1, wherein the control unit [see GCU 11 corresponding to the control unit] is further configured to: determine whether or not the load is in use [such that position control for each breaker, e.g. is transmitted via control line 33 to the GCB 31 and via control line 27 to the BTB 29, see col. 1, ll. 27-29 and col. 2, ll. 42-52; and select, based on whether or not the load is in use, either the first node  as the point of regulation [such that the GCU 11 corresponding to the control unit is configured to select, based on whether or not the load connected via load bus 23 is in use, either the first node at 43 or second node at either of the other point of regulation nodes located at node 43 in the circuit based on whether the GCU 11 control the contactor relays  GCB 31 or BTB 29 to be open “disconnecting the load/load not in use” or closed “connecting the load/load is in use” to the point of regulation node 43. In normal operation, the load is connected to the point of regulation node 43, therefore the load is in use and when there is a fault, the GCU 11 controls the respective contactors GCB 31 and/or BTB 29 to disconnect the load] or the power panel as the point of regulation.
Regarding claims 4 and 17, Good et al. in [see Figs. 1-3] the control system of claims 3 and 15, wherein: the aircraft power distribution system comprises a plurality of contactors [see GCB 31 and BTB 29] configurable to vary a direction in which power is transferred in the power feeder, and determining whether or not the load is in use comprises determining whether or not the load is in use based on a state of one or more of the plurality of contactors  [such that the GCU 11 corresponding to the control unit is configured to select, based on whether or not the load connected via load bus 23 is in use, either the first node at 43 or second node at either of the other point of regulation nodes located at node 43 in the circuit based on whether the GCU 11 control the contactor relays  GCB 31 or BTB 29 to be open “disconnecting the load/load not in use” or closed “connecting the load/load is in use” to the point of regulation node 43. In normal operation, the load is connected to the point of regulation node 43, therefore the load is in use and when there is a fault “undervoltage”, the GCU 11 controls the respective contactors GCB 31 and/or BTB 29 to disconnect the load and see col. 2, ll. 42-52 and col. 5, ll. 19 thru col. 6, ll. 1-22].
Regarding claims 5 and 18, Good et al. in [see Figs. 1-3] the control system of claims 4 and 17, wherein determining whether or not the load is in use based on a state of one or more of the plurality of contactors comprises determining a state of a load isolator of the plurality of contactors [such that the GCU 11 corresponding to the control unit is configured to select, based on whether or not the load connected via load bus 23 is in use, either the first node at 43 or second node at either of the other point of regulation nodes located at node 43 in the circuit based on whether the GCU 11 control the contactor relays  GCB 31 or BTB 29 to be open “disconnecting the load/load not in use” or closed “connecting the load/load is in use” to the point of regulation node 43. In normal operation, the load is connected to the point of regulation node 43, therefore the load is in use and when there is a fault “undervoltage”, the GCU 11 controls the respective contactors GCB 31 and/or BTB 29 to disconnect the load and see col. 2, ll. 42-52 and col. 5, ll. 19 thru col. 6, ll. 1-22].  
Regarding claims 6 and 19, Good et al. in [Figs. 1-3] discloses the control system of claims 1 and 15, wherein the control unit is configured to determine the target voltage “undervoltage” based on a voltage limit of the load, a voltage limit of a second load, or both [see GCU 11 and level detector 113 and col. 5, ll. 19 thru col. 6, ll. 1-22].  
Regarding claims 8 and 14, Good et al. in [Figs. 1-3] discloses the control system of claims 1 and 9, wherein the load is air power distribution system [see col. 1, 9-14].  
Regarding claim 9, Good et al. in [see Figs. 1-3] discloses a control system for regulating a system voltage in an aircraft power distribution system [see col. 1, ll. , 15-19 and col. 4, ll. 37-58] the control system comprising: first sensing equipment configured to sense a first voltage at a first node [see the left side GCU 11 in Figs. 1 and 3 attached to the IDG 9 includes a voltage level detection means 13 that monitors the output voltage of the IDG 9 as sensed at the point of regulation “POR’ at respective nodes 43a, 43b and 43c via sense lines 41am 41b and 41c. The voltage detection means 13 as discussed above corresponds to the first sensing equipment and the POR 43 corresponds to the first node.], wherein the first node comprises a load coupled to a power feeder between a generator and a power panel [see POR 43 in Fig. 1 which corresponds to the first node comprise a LOAD BUS 43 in which the respective loads are connected or coupled to the power feeder between a generator “IDG 9” and power panel “BTB 29” which a contactor connected to the TIE BUS 35 and external power 17]; and a control unit [see GCU 11 corresponding to the control unit] configured to: monitor the first voltage at the load and regulate a system voltage based on the first voltage [see GCU 11 in Figs. 1 and 3 which includes a voltage regulator 79 which adjusts the exciter drive current to maintain a constant voltage level “regulated voltage” at a point of regulation, see col. 4, ll. 37-58 and monitors the first voltage and second voltage Via 43 at the load bus 23 and power panel “BTB”29 ; and regulate the system voltage at the point of regulation based on the target voltage [see voltage regulator 79 which regulates the system voltage at a constant voltage level “target voltage” at the point of regulation “POR” 43a, 43b or 43c, see col. 4, ll. 37-58]; and a second voltage at the power panel; and regulate a system voltage based on the first voltage, the second voltage or both. 
 Good et al. does not disclose a second sensing equipment configured to sense a second voltage at the power panel. 
However, White et al. in [Fig. 2], discloses the second sensing equipment [see either voltage sensor 276 or 280] configured to sense a second voltage at the power panel [see either the High voltage AC power panel 248 or DC power panel 250] See 0052 and 0063.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to add a second sensing equipment configured to sense a second voltage at the power panel as taught by White et al. in the aircraft distribution system as taught by in order to monitor the voltage in the power panel of the aircraft power distribution system. 
Regarding claim 10, Good et al. in [Figs. 1-3] discloses the control system of claim 9, wherein regulating the system voltage based on the first voltage [see GCU 11 in Figs. 1 and 3 which includes a voltage regulator 79 which adjusts the exciter drive current to maintain a constant voltage level “target voltage” at a point of regulation, see col. 4, ll. 37-58]; and regulate the system voltage at the point of regulation based on the target voltage [see voltage regulator 79 which regulates the system voltage at a constant voltage level “target voltage” at the point of regulation “POR” 43a, 43b or 43c, see col. 4, ll. 37-58], the second voltage, or both comprises: deriving a voltage for a virtual point of regulation using the first voltage and the second voltage; and regulating the system voltage based on the voltage for the virtual point of regulation[see GCU 11 in Figs. 1 and 3 which includes a voltage regulator 79 which adjusts the exciter drive current to maintain a constant voltage level “target voltage” at a point of regulation, see col. 4, ll. 37-58]; and regulate the system voltage at the point of regulation based on the target voltage [see voltage regulator 79 which regulates the system voltage at a constant voltage level “target voltage” at the point of regulation “POR” 43a, 43b or 43c, see col. 4, ll. 37-58].  
Regarding claim 11, Good et al. in [Figs. 1-3] discloses the control system of claim 10, wherein deriving the voltage for the virtual point of regulation comprises averaging the first voltage and the second voltage [see col. 5, ll. 38 thru col. 6, ll. 1-22].
Regarding claim 20, Good et al. in [Figs. 1-3] discloses the method of claim 19, wherein determining the target voltage comprises determining the target based on a minimum voltage limit of the load “undervoltage” [see col. 5, ll. 38 thru col. 6, ll. 1-22], a maximum voltage limit of the load or both. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. (US 5,422,778) and in view of White et al. (US 2013/0286515).
Regarding claims 7 and 13, Good et al. in [Figs. 1-3] in view of White et al. discloses the control system of claims 1 and 9, except for wherein the load is a wing ice protection system. 
However, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention that a wing ice protection system can be connected to the load bus 23 as taught by Good et al.  which is generally located on every aircraft design to either remove ice that has formed or prevent ice from forming on the aircraft. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, claims 1, 9 and 15 all recite sensing a second voltage at the power panel, however the claim doesn’t necessarily require that the control unit regulates a system voltage based on the sensing of the voltage at the power panel because the claim only requires that a second voltage is sensed at the power panel, but the control unit is not required to use that second voltage at the power panel as the point of regulation for the system based on the claims reciting either “or” for the point of regulation at a first node or the power panel.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        10/22/22

/DANIEL KESSIE/Primary Examiner, Art Unit 2836